DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2014/0264384 to Loboda et al. cited in Information Disclosure Statement filed 3 June 2021 (herein Loboda).  Loboda teaches forming an epitaxial silicon carbide film on silicon carbide substrates (abstract) wherein the substrate is a single-crystal 4H-SiC substrate (paragraph 0020).  Loboda teaches that the film is grown on silicon face (0001 direction) of the substrate having a 2-8 degree tilt in the <11-20> direction (paragraph 0074).  Loboda also teaches that the substrate has a diameter of from 100 to 200 mm (paragraph 0029).  Loboda teaches that the epitaxial film can be doped with nitrogen (paragraph 0074) which would give it n-type conductivity.  Loboda teaches that the film has a density of surface defects of from 0.25 to 2.0 per cm2 (paragraph 0035).  However, Loboda does not teach anything regarding the nature of the surface defects such as their density, depth, or width.
Furthermore, the Terminal Disclaimer filed 15 July 2022 is sufficient to overcome the pending double patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783